

LIVE OAK BANCSHARES, INC.
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN
May 24, 2016


1.Establishment of Plan; Purposes. Live Oak Bancshares, Inc. (the “Company”)
adopted an Employee Stock Purchase Plan effective October 8, 2014, which plan
was subsequently approved by the Company’s shareholders on March 20, 2015 and
now amended and restated as of the date first written above (the “Plan”). The
purpose of the Plan is to provide Eligible Employees (as defined below) with a
convenient means of acquiring an equity interest in the Company through payroll
deductions, to enhance such employees’ sense of participation in the affairs of
the Company and Participating Subsidiaries, and to provide an incentive for
continued employment. The Company intends that this Plan qualify as an “employee
stock purchase plan” under Section 423 of the Internal Revenue Code of 1986, as
amended or replaced to date or hereafter (the “Code”), and this Plan will be so
construed. Any term not expressly defined in this Plan but defined for purposes
of Section 423 of the Code will have the same definition herein. For purposes of
this Plan, the terms “Parent Corporation” and “Subsidiary” have the same
meanings as “parent corporation” and “subsidiary corporation” in Sections 424(e)
and 424(f), respectively, of the Code. The term “Participating Subsidiaries” are
Parent Corporations or Subsidiaries that the Board of Directors of the Company
(the “Board”) designates from time to time as corporations that participate in
this Plan.
2.    Effective Date; Termination Date. The Plan, as amended and restated
herein, is effective as of May 24, 2016, and, unless sooner terminated as
provided herein, will terminate at 5:00 P.M. Eastern time on August 14, 2021
(the “Termination Date”). Following the Termination Date, no further Options may
be granted under the Plan, but such termination will not effect any Option
granted prior to the Termination Date.
3.    Stock Subject to Plan. A total of 280,000 shares of the Company’s voting
common stock, no par value per share (the “Common Stock”), are reserved and will
be available for issuance under this Plan (the “Shares”). Such number will be
subject to adjustments effected in accordance with Section 15 of this Plan.
4.    Administration. The Board, the Compensation Committee of the Board, or
another designated committee of the Board or subcommittee of the Compensation
Committee, will administer this Plan (the Board or any such committee or
subcommittee being herein referred to as the “Administrator”). Subject to the
provisions of this Plan and the limitations of Section 423 of the Code or any
successor provision in the Code, all questions of interpretation or application
of this Plan will be determined by the Administrator, and its decisions will be
final and binding upon all Eligible Employees. The Company will pay all
reasonable expenses incurred in connection with the administration of this Plan.
5.    Eligibility.
(a)    Every employee of the Company or the Participating Subsidiaries on a Date
of Grant (including every employee who is on paid or authorized but unpaid leave
of absence on such Date of Grant) is eligible to participate in the offering for
such Offering Period (as hereinafter defined) (each such employee, except as
excluded pursuant to Sections 5(b) or 5(c) below, an “Eligible Employee”).
(b)    In establishing the terms of an Option granted hereunder, the
Administrator may exclude one or more of the following categories of employees
from participation in such Offering Period:
(i)    any employee who has a period of employment with the Company and/or a
Participating Subsidiary of less than 2 years (or some shorter period of
employment as may be established by the Administrator);




1

--------------------------------------------------------------------------------




(ii)    any employee whose customary employment with the Company and/or a
Participating Subsidiary is less than 20 hours per week (or at the discretion of
the Administrator a threshold less than 20 hours per week);
(iii)    any employee whose customary employment is less than 5 months (or at
the discretion of the Administrator a threshold less than 5 months) with the
Company and/or a Participating Subsidiary in any calendar year; or
(iv)    any employee who is a “highly compensated employee” as defined in
Section 414(q) of the Code of the Company or a Participating Subsidiary.
(c)    Notwithstanding anything else provided herein, an Option may not be
granted in an Offering Period to an employee who, together with any other person
whose stock would be attributed to such employee pursuant to Section 424(d) of
the Code, (i) owns stock or holds options to purchase stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company or any of its Participating Subsidiaries, or (ii) as a
result of being granted an option under this Plan with respect to such Offering
Period, would own stock or hold options to purchase stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company any of its Participating Subsidiaries.
6.    Offering Periods. This Plan will be administered on the basis of
sequential six-month offering periods (each an “Offering Period”) until the Plan
is terminated: (a) the six (6) month period commencing on February 15 and ending
on the following August 14, and (b) the six (6) month period commencing on
August 15 and ending on the following February 14. The first day of each
Offering Period will be the “Date of Grant” for that Offering Period, and the
last day of each Offering Period will be the “Purchase Date” for that Offering
Period. In the event that the Purchase Date of a given Offering Period is not a
day when the principal stock exchange or market on which the Common Stock is
then traded (the “Principal Exchange”) is open for trading, then the Purchase
Date will be the last day prior to such date when the Principal Exchange is open
for trading.
7.    Grant of Option; Number of Shares; Expiration.
(a)    Each person who is an Eligible Employee on the Date of Grant will be
granted an option for the Offering Period (the “Option”). Such Option will be
for the number of Shares determined in accordance with Section 7(b) below.
(b)    For each Offering Period, the Administrator may specify a dollar amount
(the “Offering Factor”) on the basis of which the number of shares of Common
Stock to be covered by the Option granted to each Eligible Employee will be
determined. The Offering Factor may be different for each Offering Period;
however, in connection with each separate Offering Period the Offering Factor
will be the same for all Eligible Employees. Each Option for an Offering Period
will entitle the Eligible Employee to whom it is granted to purchase a number of
whole shares of Common Stock equal to the lesser of (i) such employee’s annual
rate of Compensation (as defined below) as of the day prior to the Date of Grant
of that Offering Period divided by the Offering Factor established by the
Administrator for that Offering Period, or (ii) a fixed maximum quantity, at the
Administrator’s discretion. In the event that the Administrator has not
established an Offering Factor or another fixed maximum quantity prior to the
Date of Grant for a particular Offering Period, then the number of Shares as to
which each Option in such Offering Period will apply will be determined by
dividing Twelve Thousand, Five Hundred Dollars ($12,500) by the Fair Market
Value of one Share determined as of the Date of Grant. In any event, Options
granted to Eligible Employees are subject to the individual limit set forth in
Section 13.
(c)    As used in this Plan, the term “Compensation” means an Eligible
Employee’s annualized regular, fixed base salary or wages based on the Eligible
Employee’s salary or wage rate (and number of hours per week) in effect as of
the day prior to the Date of Grant of a given Offering Period. Compensation does
not include any bonus, overtime payment, payment of deferred compensation or
equity compensation, commission, contribution by the Company or a Participating
Subsidiary to an employee benefit plan or other similar payment or contribution.




2

--------------------------------------------------------------------------------




(d)    In order to participate in the Plan for a given Offering Period, an
Eligible Employee must enroll as described in Section 10 below. The Options
granted hereunder will be exercised only as described in Section 11 below. Any
portion of an Option remaining unexercised after the Purchase Date for the
Offering Period to which such Option relates will expire immediately upon the
end of such Offering Period.
8.    Option Price. The purchase price per share at which a Share will be sold
in any Offering Period will be eighty-five percent (85%) of the Fair Market
Value of a Share on the Purchase Date determined in accordance with Section 9
(the “Option Price”).
9.    Fair Market Value. For purposes of this Plan, the “Fair Market Value” of a
Share will be determined as follows:
(a)    If the Company’s Common Stock is at the time publicly traded, the Fair
Market Value will be the closing selling price per share of Common Stock on the
date in question, as such price is reported on the Principal Exchange. If there
is no closing selling price for the Common Stock on the date in question, then
the Fair Market Value will be the closing selling price on the last preceding
date for which such quotation exists.
(b)    If the Company’s Common Stock is at the time not publicly traded, the
Fair Market Value as of a given date will be determined by the Administrator, in
good faith, taking into account any and all information known to the Company
regarding the price and number of shares traded, if any, in privately negotiated
transactions, and such other factors as it deems appropriate.
10.    Enrollment by Eligible Employee.
(a)    Enrollment. An Eligible Employee will be able to participate in the Plan
on the first Date of Grant after he or she: (i) satisfies the eligibility
requirements of the Plan, and (ii) delivers to the Company’s Human Resources
Department not later than three (3) business days before such Date of Grant (the
“Enrollment Date”) a fully-completed enrollment document (utilizing a form
provided by the Company for such purpose) indicating the Eligible Employee’s
election to participate in the Plan and authorizing initial payroll deductions
for the applicable Offering Period. The Company may, from time to time, change
the Enrollment Date as deemed advisable by the Company in its sole discretion
for proper administration of the Plan, upon providing reasonable notice. For
avoidance of doubt, an employee who becomes eligible to participate in the Plan
after an Offering Period has commenced will not be eligible to participate in
such Offering Period but may participate in any subsequent Offering Period
provided such employee is still eligible to participate in the Plan as of the
commencement of any such subsequent Offering Period. An Eligible Employee who
enrolls in the Plan as described above is referred to herein as a “Participant.”
(b)    Failure to Enroll. An Eligible Employee who does not deliver such an
enrollment form to the Company’s Human Resources Department on or before the
Enrollment Date will not participate in the Plan for that Offering Period, nor
for any subsequent Offering Period unless such Eligible Employee subsequently
enrolls in the Plan by filing such an enrollment form with the Company by the
Enrollment Date for such subsequent Offering Period.
(c)    Continuance of Enrollment. Once enrolled, a Participant’s enrollment
carries forward to each subsequent Offering Period, unless and until such
Participant’s employment with the Company ends, the Participant changes payroll
withholding as described in Section 11(d) below, or the Participant withdraws
from participation as described in Section 12 below.
11.    Payroll Deduction Plan; Exercise of Option and Payment of Option Price.
Shares which are acquired pursuant to the exercise of an Option hereunder may be
paid for only by means of payroll deductions from the Participant’s Compensation
during the Offering Period. Except as set forth below, the amount of
Compensation to be withheld from a Participant’s Compensation during each pay
period will be determined by the Participant’s enrollment form.




3

--------------------------------------------------------------------------------




(a)    Limitations on Payroll Withholding. Payroll withholding with respect to
the Plan for any Participant will be no less than Twenty-Five Dollars ($25) nor
more than One Thousand, Seven Hundred and Seventy Dollars ($1,770) for any
monthly pay period. Notwithstanding the foregoing, the Administrator may change
the limits on payroll withholding effective as of a future Date of Grant, upon
reasonable notice to the Eligible Employees. Amounts withheld will be reduced by
any amounts contributed by the Participant and applied to the purchase of
Company stock pursuant to any other employee stock purchase plan qualifying
under Section 423 of the Code.
(b)    Payroll Withholding. Payroll deductions will commence on the first payday
following the Date of Grant and will continue on each payday through the end of
the Offering Period unless sooner altered or terminated by the Participant or
otherwise as provided in the Plan.
(c)    Participant Accounts. An individual bookkeeping account will be
maintained under the Plan for each Participant. All payroll deductions from a
Participant’s Compensation will be credited to such account and will be
deposited with the general funds of the Company. All payroll deductions received
or held by the Company may be used by the Company for any corporate purpose.
Interest will not be paid on any payroll deductions held pursuant to this Plan,
unless the Administrator elects to make such payments to all Participants on a
non-discriminatory basis.
(d)    Election to Decrease, Increase or Stop Withholding. During an Offering
Period, a Participant may elect to (i) decrease the amount to be withheld as
many times as desired, (ii) stop further withholding, or (iii) on not more than
two occasions in any one Offering Period, increase the amount withheld, by
filing a payroll deduction change form (utilizing a form provided by the Company
for such purpose) with the Company’s Human Resources Department. Any such change
will be effective on the first day of the first pay period that is at least
seven (7) days after such notice is received; provided, however, that the
Administrator may specify a longer or shorter period, upon reasonable notice to
the Eligible Employees. Notwithstanding any of the foregoing, no change in
withholding is permitted during the last thirty (30) days of an Offering Period.
(e)    Exercise of Option. On each Purchase Date, each Participant who has not
withdrawn from the Offering Period or whose participation in the Offering Period
has not terminated on or before such Purchase Date will automatically exercise
his or her Option to acquire the number of whole Shares arrived at by dividing
the total amount of the Participant’s accumulated payroll deductions for the
Offering Period by the Option Price; provided, however, in no event will the
number of Shares purchased by the Participant exceed the number of Shares
subject to the Participant’s Option or the limitations imposed by Section 13
hereof. No Shares will be purchased on a Purchase Date on behalf of a
Participant whose participation in the Offering Period or the Plan has
terminated on or before such Purchase Date.
(f)    Issuance of Shares. As promptly as practicable after the Purchase Date,
the Company will, at its election, either: (i) issue a certificate to each
Participant representing the Shares deliverable to such Participant upon the
exercise of the Option; or (ii) document each Participant’s interest in the
Shares deliverable to such Participant by registering such Shares with the
Company’s transfer agent (or another custodian selected by the Company) in
book­entry form in each such Participant’s name.
(g)    Remaining Cash Balance. Any cash balance remaining in a Participant’s
account at the end of a Purchase Date will be refunded to the Participant as
soon as practicable after such Purchase Date, provided, however, that the
Company may establish procedures whereby such cash is maintained in the
Participant’s account and applied toward the purchase of Shares in a subsequent
Offering Period.
12.    Participant Withdrawal.
(a)    Withdrawal From an Offering. A Participant may withdraw from an Offering
Period by signing and delivering to the Company’s Human Resources Department a
written notice of withdrawal on a form provided by the Company for such purpose
(a “Withdrawal Notice”). Such withdrawal may be elected at any time up to
fifteen (15) days (or such other number of business days as deemed advisable by
the Administrator in its sole discretion for proper administration of the Plan,
upon reasonable notice) prior to the end of an Offering Period. A Participant so
withdrawing is prohibited from again participating in that Offering Period.
Subject to Section 12(c), by withdrawing




4

--------------------------------------------------------------------------------




from an Offering Period, a Participant does not waive the right to participate
in subsequent offerings, and may commence participation in the next Offering
Period commencing immediately thereafter by again satisfying the requirements of
Section 10 above. The Company may impose, from time to time, a requirement that
the Withdrawal Notice be on file with the Company’s Human Resources Department
for a reasonable period prior to the effectiveness of the Participant’s
withdrawal from an Offering Period.
(b)    Return of Payroll Deductions. Upon withdrawal from an Offering Period
pursuant to Section 12(a), the withdrawn Participant’s accumulated payroll
deductions which have not been applied toward the purchase of Shares under the
Plan will be returned as soon as practicable after the withdrawal, without the
payment of any interest to the Participant (unless the Administrator has
determined otherwise pursuant to Section 11(c) above), and the Participant’s
interest in the Offering Period will terminate; provided, however, that the
Company may establish procedures whereby at the Participant’s election such cash
is maintained in the Participant’s account and applied toward the purchase of
Shares in a subsequent Offering Period.
(c)    Participation Following Withdrawal. An employee who is also an officer or
director of the Company subject to section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and who is deemed to “cease participation”
in the Plan within the meaning of Rule 16b-3 promulgated under the Exchange Act
as amended from time to time or any successor rule or regulation as a
consequence of his or her withdrawal from an Offering Period pursuant to Section
12(a) above will not again participate in the Plan for at least six months after
the date of such withdrawal (the “Withdrawal Date”). Unless otherwise construed
to be an earlier date pursuant to any applicable law, the Withdrawal Date for
purposes of this paragraph refers to the date that the related Withdrawal Notice
is provided to the Company as required by Section 12(a).
13.    Limitations on Shares to be Purchased. No Eligible Employee will be
entitled to purchase stock under this Plan at a rate which, when aggregated with
his or her rights to purchase Shares under all other employee stock purchase
plans of the Company or any Participating Subsidiary, exceeds $25,000 in fair
market value, determined as of the Date of Grant (or such other limit as may be
imposed by the Code) for each calendar year in which the employee participates
in this Plan. The Company may automatically suspend the payroll deductions of
any Participant as necessary to enforce such limit provided that when the
Company automatically resumes such payroll deductions, the Company must apply
the rate in effect immediately prior to such suspension. In the event the number
of Shares which might be purchased by all Participants in the Plan exceeds the
number of Shares available under the Plan as set forth in Section 3, the Company
will make a pro rata allocation of the remaining Shares in as uniform a manner
as is practicable and as the Administrator determines to be equitable.
14.    Effect of Termination of Employment. Termination of an Eligible
Employee’s employment with the Company or a Participating Subsidiary for any
reason (including for retirement, disability, or death), immediately terminates
his or her participation in this Plan. In addition, an Eligible Employee’s
failure to remain eligible to participate in the Plan as described in Section 5
above immediately terminates his or her participation in this Plan. In either
such event, the payroll deductions credited to the Eligible Employee’s account
will be returned to him or her or, in the case of his or her death, as described
in Section 25, as soon as practicable. Interest will not be paid on sums
returned to a Participant pursuant to this Section 14 unless the Administrator
elects otherwise pursuant to Section 11(c) above. For purposes of this Section,
an Eligible Employee will not be deemed to have terminated employment or failed
to remain in the continuous employ of the Company or of a Participating
Subsidiary in the case of medical leave, military leave, or any other leave of
absence approved by the Administrator; provided that such leave is for a period
of not more than ninety (90) days or reemployment upon the expiration of such
leave is guaranteed by contract or statute.
15.    Capital Changes. In the event any change is made to the Company’s Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, the Administrator will make appropriate adjustments to (i) the
maximum number and class of securities issuable under the Plan, and (ii) the
number and class of securities and the price per Share in effect under each
outstanding Option in order to prevent the dilution or enlargement of benefits
thereunder. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, will affect, and no adjustment by reason thereof will be made with
respect to, the number or Option Price of Shares subject to an Option.




5

--------------------------------------------------------------------------------




16.    Corporate Transactions.
(a)    Effect of Corporate Transaction. In the event of a Corporate Transaction
(as defined below), the Board, in its sole discretion, may arrange with the
surviving, continuing, successor, or purchasing corporation, as the case may be
(the “Acquiring Corporation”), for the Acquiring Corporation to assume the
Company’s rights and obligations under the Plan. In the event that the Company’s
rights and obligations under the Plan are not so assumed, then the Plan will
terminate effective as of the date of such Corporate Transaction, and all
outstanding Options will terminate effective as of the date of the Corporate
Transaction to the extent that the Option is not exercised as of the date of the
Corporate Transaction. In the event of such termination, the payroll deductions
credited to a Participant’s account and not previously used to purchase Shares
pursuant to an Option prior to such termination will, as soon as practicable, be
returned to the Participant. Interest will not be paid on such sums returned to
a Participant pursuant to this Section 16(a) unless the Administrator elects
otherwise pursuant to Section 11(c) above.
(b)    Corporate Transaction Defined. As used in this Plan, the term “Corporate
Transaction” means any of the following transactions, provided, however, that
the Administrator shall determine under parts (iv) and (v) whether multiple
transactions are related, and its determination shall be final, binding and
conclusive:
(i)    a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;
(ii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company;
(iii)    the complete liquidation or dissolution of the Company;
(iv)    any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger ; or
(v)    acquisition in a single or series of related transactions by any person
or related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities.
17.    Nonassignability. Neither payroll deductions credited to a Participant’s
account nor any rights with regard to the exercise of an Option or to receive
Shares under this Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 25 below) by a Participant. Any such attempt at
assignment, transfer, pledge or other disposition is void and without effect.
18.    Reports. Each Participant will receive promptly after the end of each
Offering Period a report of his or her account setting forth the total payroll
deductions accumulated, the number of Shares purchased, the per share price
thereof and the remaining cash balance, if any, carried forward to the next
Offering Period.
19.    Notice of Disposition. Each Participant will notify the Company in
writing if the Participant disposes of any of the shares purchased in any
Offering Period pursuant to this Plan if such disposition occurs within two (2)
years from the Date of Grant or within one (1) year from the Purchase Date on
which such shares were purchased (the “Notice Period”). The Company may, at any
time during the Notice Period, through appropriate legends on any certificate
representing shares acquired pursuant to this Plan or otherwise, request that
the Company’s transfer agent to notify the Company of any transfer of the
shares. The obligation of the Participant to provide such notice will continue
notwithstanding the any such request to the Company’s transfer agent.




6

--------------------------------------------------------------------------------




20.    No Right to Continued Employment. Neither this Plan nor the grant of any
Option hereunder will confer any right on any employee to remain in the employ
of the Company or any Participating Subsidiary, or restrict the right of the
Company or any Participating Subsidiary to terminate such employee’s employment.
21.    Rights as a Shareholder. No Eligible Employee will have any rights as a
shareholder of the Company with respect to any Shares subject to an Option
until: (a) such Option has been validly exercised in the manner described
herein, (b) full payment of the Option Price has been made for such Shares, and
(c) the Shares have been actually delivered to Employee in either certificated
or book-entry form as described in Section 11(f) above. Except for adjustments
as provided in Section 15 above, no adjustment will be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property)
distributions or other rights as to which the record date for determining
shareholders entitled to receive the same is prior to the date of the delivery
of such Shares as described in Section 11(f) above.
22.    Payment of Taxes. Each Participant will be responsible for all federal,
state, local or other taxes of any nature imposed pursuant to any law or
governmental regulation or ruling on the exercise of any Options or on any
income which a Participant is deemed to recognize in connection with an Option.
If the Administrator determines to its reasonable satisfaction that the Company
or any Participating Subsidiary is required to pay or withhold the whole or any
part of any federal, state, local, or foreign income, payroll, estate,
inheritance, or other tax with respect to or in connection with any Option, the
exercise thereof or a Participant’s resale of any Shares, then the Company or
such Participating Subsidiary will have the full power and authority to withhold
and pay such tax out of any Shares purchased by the Participant or from the
Participant’s salary or any other funds otherwise payable to the Participant,
or, prior to and as a condition of exercising such Option, the Company may
require that the Participant pay to it in cash the amount of any such tax which
the Administrator, in good faith, determines is required to be withheld.
23.    Equal Rights and Privileges. All Eligible Employees will have equal
rights and privileges with respect to this Plan so that this Plan qualifies as
an “employee stock purchase plan” within the meaning of Section 423 or any
successor provision of the Code and the related regulations. Any provision of
this Plan which is inconsistent with Section 423 or any successor provision of
the Code will, without further act or amendment by the Company, the
Administrator or the Board, be reformed to comply with the requirements of
Section 423. This Section takes precedence over all other provisions in this
Plan.
24.    Notices. Except as otherwise provided herein, any notice which the
Company or an Eligible Employee may be required or permitted to give to the
other will be in writing and will be deemed duly given when delivered personally
or deposited in the United States mail, first class postage prepaid, and
properly addressed. Notice, if to the Company, will be sent to the following
address:
Live Oak Bancshares, Inc.
1741 Tiburon Drive
Wilmington, NC 27402
Attn: General Counsel


Any notice sent by mail by the Company to an Eligible Employee will be sent to
the most current address of the Eligible Employee as reflected on the records of
the Company or its Participating Subsidiaries as of the time said notice is
required. In the case of a deceased Eligible Employee, any notice will be given
to the Eligible Employee’s personal representative if such representative has
delivered to the Company evidence satisfactory to the Company of such
representative’s status as such and has informed the Company of the address of
such representative by notice pursuant to this Section.
25.    Designation of Beneficiary.
(a)    A Participant may file on a form provided by the Company a written
designation of a beneficiary who is to receive any Shares and cash, if any, from
the Participant’s account under this Plan in the event of such Participant’s
death subsequent to the end of a Purchase Period but prior to delivery to him of
such Shares and cash. In addition, a Participant may file on a form provided by
the Company a written designation of a beneficiary




7

--------------------------------------------------------------------------------




who is to receive any cash from the Participant’s account under this Plan in the
event of such Participant’s death prior to a Purchase Date.
(b)    A Participant may change such designation of beneficiary at any time by
written notice on a form provided by the Company. In the event of the death of a
Participant and in the absence of a beneficiary validly designated under this
Plan who is living at the time of such Participant’s death, the Company will
deliver such Shares or cash to the executor or administrator of the estate of
the Participant, or if no such executor or administrator has been appointed (to
the knowledge of the Company), the Company, in its discretion, may deliver such
shares or cash to the spouse or to any one or more dependents or relatives of
the Participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Administrator may designate.
26.    Conditions upon Issuance of Shares; Limitation on Sale of Shares. The
issuance of Shares under the Plan will be subject to compliance with all
applicable requirements of foreign, federal or state law with respect to the
Shares. An Option may not be exercised if the issuance of Shares upon such
exercise would constitute a violation of any applicable foreign, federal or
state securities laws or other law or regulations or the requirements of any
stock exchange or automated quotation system upon which the Shares may then be
listed. Shares will not be issued with respect to an Option unless (i) a
registration statement under the Securities Act of 1933, as amended, is in
effect at the time of exercise with respect to the Shares issuable upon exercise
of the Option, or (ii) in the opinion of legal counsel to the Company, the
Shares issuable upon exercise of the Option may be issued in accordance with the
terms of an applicable exemption from the registration requirements of such Act.
As a condition to the exercise of an Option, the Company may require a
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.
27.    Applicable Law. The Plan will be governed by the substantive laws
(excluding the conflict of laws rules) of the State of North Carolina.
28.    Amendment or Termination of this Plan. The Board may, from time to time,
amend, modify, suspend or discontinue the Plan at any time without notice,
provided that no Eligible Employee’s existing rights pursuant to an Option are
adversely affected thereby; and, provided further that, except with the approval
of stockholders of the Company, no such amendment of the Plan will: (a) increase
the aggregate number of shares which may be sold upon the exercise of Options
granted under the Plan; (b) change the formula by which the Option Price is
determined; (c) change the formula by which the number of shares which any
Participant may purchase is determined; or, (d) change the provisions of the
Plan with respect to the determination of Eligible Employees and the timing of
grants of Options. In the event the Board terminates or discontinue the Plan, no
further Options may be granted under the Plan, but such termination will not
affect any Option granted prior to the termination; any Options outstanding as
of the date of any such termination will remain in full force and effect
according to their terms as though the Plan had not been terminated.
Notwithstanding the foregoing, the Board may make such amendments to the Plan as
the Board determines to be advisable, if the continuation of the Plan or any
Offering Period would result in financial accounting treatment for the Plan that
is different from the financial accounting treatment in effect on the date this
Plan is adopted by the Board.
29.    Successors and Assigns. Subject to Sections 17 and 25, this Plan will
bind and inure to the benefit of the Company, any Eligible Employee, and their
respective successors, assigns, personal or legal representatives and heirs.
30.    Severability. It is intended that each provision of this Plan be viewed
as separate and divisible, and in the event that any provision hereof is held to
be invalid or unenforceable, the remaining provisions will continue to be in
full force and effect.
31.    Titles. Titles of Sections are provided herein for convenience only, do
not modify or affect the meaning of any provision herein, and do not serve as a
basis for interpretation or construction of this Plan.
32.    Gender and Number. As used herein, the masculine gender includes the
feminine and neuter, the singular numbers the plural, and vice versa, whenever
such meanings are appropriate.




8

--------------------------------------------------------------------------------




CERTIFICATE OF SECRETARY
The undersigned Secretary of Live Oak Bancshares, Inc. (the “Company”) hereby
certifies that the foregoing AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN
was duly adopted by the Company’s Board of Directors on May 24, 2016.
This the _____ day of May, 2016.






____________________________
Secretary






9